727 N.W.2d 602 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terrence Oscar POSEY, a/k/a Terrance Oscar Posey, Defendant-Appellant.
Docket No. 131965. COA No. 259820.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the August 17, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for peremptory reversal and for miscellaneous relief are DENIED.